United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.S., Appellant
and
DEPARTMENT OF THE NAVY, NAVAL
AVIATION DEPOT, Cherry Point, NC,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-1951
Issued: March 12, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 8, 2014 appellant filed a timely appeal from the August 28, 2014 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction to review the merits of this case.
ISSUE
The issue is whether appellant is entitled to an additional schedule award.
FACTUAL HISTORY
In a prior appeal, the Board found in its May 7, 2013 decision that appellant was not
entitled to an additional schedule award.2 In 1998, as a 40-year-old sandblaster, appellant filed
1

5 U.S.C. § 8101 et seq.

2

Docket No. 12-1628 (issued May 7, 2013).

an occupational disease claim alleging that his carpal tunnel syndrome was a result of hand
cleaning, stripping or blasting small aircraft components, which made his hands numb. OWCP
accepted his claim for bilateral carpal tunnel syndrome and approved surgical releases.
Appellant had received schedule awards totaling 42 percent for his left upper extremity (27
percent in 2000 plus an additional 15 percent in 2007) and 28 percent for his right (10 percent in
2000 plus an additional 15 percent in 2007 plus an additional three percent in 2012).3 The Board
found that appellant had only a six percent impairment bilaterally under the American Medical
Association, Guides to the Evaluation of Permanent Impairment (6th ed. 2009) (hereinafter
A.M.A., Guides). As this was less than the impairment for which he previously received
schedule awards, the Board found that he was not entitled to an additional award.
On February 6, 2014 appellant underwent additional bilateral carpal tunnel release. He
filed a claim for an additional schedule award. In support thereof, appellant submitted the
July 10, 2014 report of Dr. Ivor B. Kaplan, a hand surgeon and Board-certified plastic surgeon.
During postsurgical physical therapy, he noted an almost immediate improvement in the
numbness and tingling in his fingers. When he last saw Dr. Kaplan on July 2, 2014, appellant
noted that his hands felt “the best that they have ever felt.” It was Dr. Kaplan’s opinion that he
had reached maximum medical improvement and had an upper extremity impairment of one
percent bilaterally.
In a decision dated August 28, 2014, OWCP denied appellant’s claim for an additional
schedule award.
LEGAL PRECEDENT
FECA authorizes the payment of schedule awards for the loss or loss of use of specified
members, organs, or functions of the body. Such loss or loss of use is known as permanent
impairment. Compensation for the complete loss of an upper extremity, as with amputation at
the shoulder, extends 312 weeks.4 Compensation for partial losses is proportionate.5
FECA, however, does not specify the manner in which the percentage of loss shall be
determined. The method used in making such a determination is a matter that rests within the
sound discretion of OWCP.6
For consistent results and to ensure equal justice under the law to all claimants, good
administrative practice necessitates the use of a single set of tables so that there may be uniform
standards applicable to all claimants. OWCP has adopted the A.M.A., Guides as the appropriate

3

OWCP mistakenly indicated that appellant had received schedule awards for a 30 percent impairment of his
right upper extremity, when in fact he received schedule awards of 10 percent and 15 percent.
4

5 U.S.C. § 8107(c)(1).

5

Id. at § 8107(c)(19).

6

Linda R. Sherman, 56 ECAB 127 (2004); Danniel C. Goings, 37 ECAB 781 (1986).

2

standard for evaluating schedule losses.7 As of May 1, 2009, the sixth edition of the A.M.A.,
Guides is used to calculate schedule awards.8
ANALYSIS
The issue before the Board is whether appellant has permanent impairment in excess of
42 percent permanent impairment of his left upper extremity and a 28 percent permanent
impairment of his right upper extremity. The Board finds that appellant has not established
entitlement to an additional schedule award.
It would appear from the July 10, 2014 report of Dr. Kaplan, the surgeon who performed
the most recent carpal tunnel releases, that appellant now has almost no impairment of his upper
extremities. Appellant stated that his hands feel the best they have ever felt. This is a dramatic
improvement since OWCP determined that he had permanently lost 42 percent of the use of his
left upper extremity and 28 percent of the use of his right. Dr. Kaplan found that appellant’s loss
of use was now merely one percent bilaterally.
Under the sixth edition of the A.M.A., Guides, the highest impairment rating anyone may
receive for carpal tunnel syndrome is nine percent of the upper extremity.9 As appellant has
already received much more than this, he is not entitled to receive an additional schedule award
under the sixth edition of the A.M.A., Guides regardless of how bad his accepted condition may
become.
The Board finds that he is not entitled to an additional schedule award. The Board will
therefore affirm OWCP’s August 28, 2014 decision.
CONCLUSION
The Board finds that appellant is not entitled to an additional schedule award.

7

20 C.F.R. § 10.404; Ronald R. Kraynak, 53 ECAB 130 (2001).

8

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6.6a (January 2010).
9

A.M.A., Guides 449, Table 15-23 (6th ed. 2009).

3

ORDER
IT IS HEREBY ORDERED THAT the August 28, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 12, 2015
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

